Citation Nr: 1426864	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-17 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a left hip disability, to include as secondary to service connected right knee degenerative joint disease with scar, status post shell fragment wound.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee degenerative joint disease with scar, status post shell fragment wound.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May and November 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreements were received in August and November 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is included in the claims file.  

The issue of entitlement to an increased rating for right knee degenerative joint disease with scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During a November 2012 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issues of entitlement to service connection for bilateral hearing loss and for a left hip disability is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for bilateral hearing loss by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for left hip disability by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In the present case, the Veteran testified during a Travel Board hearing in November 2012, stating that he wished to withdraw his appeal for the issues of entitlement to service connection for a bilateral hearing loss and a left hip disability.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims.

Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.

ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of entitlement to service connection for a left hip disability, to include as secondary to service connected right knee degenerative joint disease with scar, status post shell fragment wound, is dismissed.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board finds that a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

During the November 2012 Travel Board hearing, the Veteran indicated that he receives regular treatment from his private treatment provider, though the claims record only includes private testing results and does not include private treatment records.  The Veteran submitted two CDs that he stated contained his private treatment records.  However, the only records able to be extracted from the CDs were a February 2012 abdomen CT scan and a duplicate of the February 2012 bone scan.  The Board finds it reasonable that there are other outstanding private treatment records given the Veteran's statements during his Board hearing.  As additional private treatment records may support the Veteran's claim for an increased disability rating for a right knee disability, the RO must attempt to obtain any private treatment records related to the Veteran's right knee disability as identified by the Veteran.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ('[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records'); 38 C.F.R. § 3.159(c)(2).

The Board notes that the most recent VA examination for the Veteran's right knee claim was in January 2011.  At that time, the Veteran reported he took no oral medication.  During his November 2012 Board hearing, the Veteran testified that he sometimes takes Tylenol for pain and that he also receives injections, suggesting that January 2011 VA examination does not accurately reflect the current severity of his right knee disability.  The Board is finds that that a new VA examination is in order.  The 'duty to assist' requires a 'thorough and contemporaneous medical examination' that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his right knee disability.  Of particular interest are any ongoing VA or progress notes dated after December 2011 and any private treatment records dated after February 2009.  

After the Veteran has signed the appropriate releases, those records which are not already found within the claims file should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all the available records have been associated with the record, the AOJ should schedule the Veteran for a VA examination, with an appropriate specialist, to evaluate the current severity of his right knee degenerative joint disease.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.

The examiner is asked to comment on the degree of severity of the Veteran's service-connected right knee degenerative joint disease, and its effect on his employment and activities of daily living.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  Thereafter, the AOJ should determine whether any additional development is required and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal since the September 2012 supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


